DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,484,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the
claims of the instant application are broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,951,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the
claims of the instant application are broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,206,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the
claims of the instant application are broader version of the patented invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami (Pub. No. 2018/0054659) in view of of Hildreth (Pub. No. 2018/0189971).

Regarding claims 1, 11, 12 and 15, Goswami teaches a system for graphical data presentation for a sporting event, comprising: 
a server platform constructed and configured for network communication with at least one input device and at least one display device (server 120, Fig. 1; which is connected to sensors 110, cameras 108 and finally to user device 134. They are connected through networks 128 and 130; [0035]); 
(the sensor sends the data to server in real time or near real time, [0019]; [0029]-[0031]); 
wherein the server platform is operable to process the input data based on the framework of the sporting event, thereby creating processed data (the system determines the moments where an activity of interest has or will happen, by processing the sensor data and statistical data; [0022]; [0035]; [0047]); 
wherein the server platform is operable to customize and integrate a presentation of the processed data with a presentation of the sporting event ([0114]); and 
wherein the at least one display device is operable to display the presentation of the processed data with the presentation of the sporting event (Figs. 6A-D, [0030]; [0052]; [0118]-[0123]).  
On the other hand, Goswami does not explicitly teach wherein the server platform comprises at least one rules engine, wherein the at least one rules engine is operable to generate a framework of the sporting event based on the input data and rules of the sporting event; wherein the at least one rules engine is operable to update the rules of the sporting event.  
However, in an analogous art, Hildreth teaches a system that captures images of a game with a drone camera and additional sensors (Abstract; [0050]). In order to more accurately predict the movement of the camera, the system comprises rule modules for the different sports ([0135]). Those rules can be updated ([0173]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goswami’s invention with 

Regarding claims 2 and 20, Goswami and Hildreth teach wherein the framework of the sporting event is further based on a context of the sporting event (Hildreth: [0167]-[0171]).

 	Regarding claim 5, Goswami and Hildreth teach wherein the processed data is operable for integration with a character generator and/or a virtual presentation, and wherein the integration with the character generator and/or the virtual presentation is performed in real-time or near real-time (Goswami: [0122]; [0123]).  

Regarding claim 6, Goswami and Hildreth teach wherein the at least one input device is embedded in or attached to skin of at least one sports player in the sporting event (Goswami: [0029], where some of the equipment are attached to the skin of the players).  

	Regarding claim 7, Goswami and Hildreth teach wherein the framework of the sporting event is further based on a production sequencing of the sporting event, and wherein the production sequencing is based on a rhythm, an event sequencing, a natural cadence of the sporting event, and/or specific production requirements for (Goswami: [0019], where the produced content depends on the type or requirements for the final content).  

Regarding claim 8, Goswami and Hildreth teach wherein the presentation of the processed data is an in-game hybrid statistics line embedded in the presentation of the sporting event (Goswami: [0033]-[0037]).  
	
Regarding claims 10 and 19, Goswami and Hildreth teach further comprising the at least one rules engine automatically recognizing the sporting event based on the input data and automatically selecting a set of rules of the sporting event (Hildreth: [0036]).  

Regarding claim 14, Goswami and Hildreth teach wherein the multiplicity of input devices includes at least one sensor (Goswami: [0029]-[0032]; all the input devices 108, 110, 112 and 114 transmit the obtained information to the server and therefore, they are transmitters or have a transmitter on them).  

Regarding claim 16, Goswami and Hildreth teach further comprising the server platform customizing a graphical user interface (GUI) for the at least one display device used by a specific party related to the sporting event (Goswami: [0019]; [0020]; [0126]; [0129]. Hildreth: [0135]).  

(Hildreth: [0150]; [0173]).

Claims 3, 4, 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami (Pub. No. 2018/0054659) in view of Hildreth (Pub. No. 2018/0189971) in further view of Forouhar et al. (hereinafter ‘Forouhar’, Pub. No. 2015/0131845).
  
Regarding claim 3, Goswami and Hildreth teach all the limitations of the claims they depend. On the other hand, Goswami does not explicitly teach wherein framework of the sporting event is further based on a type of the at least one display device.
However, in an analogous art, Forouhar teaches a system that monitors different sport actors (players, sport equipment, etc.) with sensors. The system can display the broadcast video with overlay graphics ([0166]). Forouhar teaches that the entire system can be implemented on an individual computer, a remote server or a cloud system ([0083]). The user interface is customized on user preferences ([0085]; [0091]). The system can create charts or tables to be filtered based on different criteria ([0066]; [0090]; [0184])  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goswami’s invention with Forouhar’s feature of presenting the based on a type of the at least one display for the benefit of optimizing the presentation of the content.

Regarding claim 4, Goswami and Hildreth teach all the limitations of the claims they depend. On the other hand, they do not explicitly teach wherein the at least one display device is further operable to display and interact with the presentation of the processed data.  
However, in an analogous art, Forouhar teaches a system that monitors different sport actors (players, sport equipment, etc.) with sensors. The system can display the broadcast video with overlay graphics ([0166]). Forouhar teaches that the entire system can be implemented on an individual computer, a remote server or a cloud system ([0083]). The user interface is customized on user preferences ([0085]; [0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goswami and Hildreth’s invention with Forouhar’s feature of customizing the graphical presentation for the sporting event and the display device for the benefit of making the presentation more appealing to the user and more closely to user preferences.


Regarding claims 9, 13 and 17, Goswami and Hildreth teach all the limitations of the claims they depend. On the other hand, they do not explicitly teach wherein the at least one rules engine is operable to generate the framework of the sporting event with usage chart methodology.    
However, in an analogous art, Forouhar teaches a system that monitors different sport actors (players, sport equipment, etc.) with sensors. The system can display the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goswami and Hildreth’s invention with Forouhar’s feature of presenting the data on chart or customizable tables for the benefit of organizing the data for easy access and understanding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR S PARRA/Primary Examiner, Art Unit 2421